         Case 4:18-cr-00240 Document 38 Filed on 05/31/19 in TXSD Page 1 of 9
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   May 31, 2019
                                                                                David J. Bradley, Clerk
                                UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

UNITED STATES OF AMERICA,                               §
                                                        §
v.                                                      §   CRIMINAL NO. 4:18-0240
                                                        §
JULIAN BOCANEGRA-LUPIAN,                                §

                                            MEMORANDUM AND ORDER

           Before the Court is Defendant Julian Bocanegra-Lupian’s Motion to

Withdraw Guilty Plea (“Motion to Withdraw Plea” or “Motion”) [Doc. # 31]. The

Government responded,1 and Defendant replied.2 The Motion is ripe for decision.

Based on the parties’ briefing, relevant matters of record, and pertinent legal

authority, the Court grants Defendant’s Motion.

I.         BACKGROUND

           On September 13, 2018, Defendant pleaded guilty to illegal reentry in

violation of 8 U.S.C. § 1326.3




1
           Government’s Response to Defendant’s Motion to Withdraw Guilty Plea
           (“Response”) [Doc. # 35].
2
           Defendant’s Reply to Government’s Response to Defendant’s Motion to
           Withdraw Guilty Plea (“Reply”) [Doc. # 37].
3
           Re-arraignment [Doc. # 18].


P:\ORDERS\1-CRIMIN\2018\240MWthdPlea.docx 190531.1005
         Case 4:18-cr-00240 Document 38 Filed on 05/31/19 in TXSD Page 2 of 9




           On October 1, 2018, Assistant Federal Public Defender Aisha Dennis

entered a notice of appearance in this case, replacing the previously assigned

Assistant Federal Public Defender. On November 6, 2019, the Court granted

Defendant’s request to continue sentencing to give new counsel adequate time to

review Defendant’s file, research the issues in his case, and become personally

prepared to represent him.4

           On May 13, 2019, Defendant requested leave to withdraw his guilty plea.

Defendant contends that after his current counsel received and reviewed the

Government’s discovery responses, which included previously undisclosed

removal proceeding recordings, counsel concluded that Defendant may have a

meritorious defense to the illegal reentry charge. Specifically, Defendant contends

his prior removal order was entered without subject matter jurisdiction because the

relevant Notice to Appear (“NTA”) failed to specify a date, time, and place for the

removal proceedings. Defendant submits that under federal statute, regulations,

and the Supreme Court’s recent decision in Pereira v. Sessions, NTAs must

provide notice of the date and time of the removal proceedings to be valid and to

vest jurisdiction in the immigration court. See Pereira v. Sessions, 138 S. Ct.


4
           Unopposed Motion for Continuance [Doc. # 25]; Order dated November 6, 2019
           [Doc. # 26].


                                                        2
P:\ORDERS\1-CRIMIN\2018\240MWthdPlea.docx 190531.1005
         Case 4:18-cr-00240 Document 38 Filed on 05/31/19 in TXSD Page 3 of 9




2105, 2110-14 (2018). Defendant further contends that the removal proceedings

were fundamentally unfair and failed to comport with due process because his

counsel during those proceedings failed to advise him of his right to seek

protection under the Convention Against Torture (“CAT”) and because his guilty

plea to the state crime which ultimately was the basis for his removal was

predicated on erroneous legal advice that he would not lose his legal permanent

resident (“LPR”) status.

           On the same day he filed his Motion to Withdraw Plea, Defendant filed a

Motion to Dismiss Indictment (“Motion to Dismiss”) [Doc. # 32], raising the

aforementioned collateral attacks to his prior removal order.

II.        LEGAL STANDARD

           “A defendant does not have an absolute right to withdraw his guilty plea.”

United States v. Lord, 915 F.3d 1009, 1014 (5th Cir. 2019). The Court, however,

has discretion to allow a defendant to withdraw his guilty plea before sentencing

“if the defendant can show a fair and just reason for requesting the withdrawal.”

FED. R. CRIM. P. 11(d)(2)(B). “The defendant bears the burden of establishing a

fair and just reason for withdrawing his plea.” United States v. Powell, 354 F.3d

362, 370 (5th Cir. 2003). In deciding whether to allow a defendant to withdraw his

guilty plea, district courts consider several factors:



                                                        3
P:\ORDERS\1-CRIMIN\2018\240MWthdPlea.docx 190531.1005
         Case 4:18-cr-00240 Document 38 Filed on 05/31/19 in TXSD Page 4 of 9




           (1) whether or not the defendant has asserted his innocence; (2)
           whether or not the government would suffer prejudice if the
           withdrawal motion were granted; (3) whether or not the defendant has
           delayed in filing his withdrawal motion; (4) whether or not the
           withdrawal would substantially inconvenience the court; (5) whether
           or not close assistance of counsel was available; (6) whether or not the
           original plea was knowing and voluntary; and (7) whether or not the
           withdrawal would waste judicial resources; and, as applicable, the
           reason why defenses advanced later were not proffered at the time of
           the original pleading, or the reasons why a defendant delayed in
           making his withdrawal motion.

United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984) (footnotes omitted).

“The Carr factors are considered for the totality of the circumstances, and the

district court is not required to make a finding as to each individual factor.” United

States v. McKnight, 570 F.3d 641, 646 (5th Cir. 2009). The Carr factors “are non-

exclusive.” United States v. Urias-Marrufo, 744 F.3d 361, 364 (5th Cir. 2014).

III.       DISCUSSION

           After reviewing the Carr factors and considering the totality of the

circumstances, the Court concludes that Defendant’s request to withdraw his guilty

plea should be granted.

           A.          Factor 1—Innocence

           This Carr factor weighs against granting Defendant’s Motion. Defendant

asserts he is legally innocent of illegal reentry because his prior removal order was

issued without jurisdiction. Defendant does not deny that he was in fact deported

or that he reentered the United States without permission.             His argument is,

                                                        4
P:\ORDERS\1-CRIMIN\2018\240MWthdPlea.docx 190531.1005
         Case 4:18-cr-00240 Document 38 Filed on 05/31/19 in TXSD Page 5 of 9




instead, “an assertion of [his] legal innocence based on perceived potential

defenses to the offense.” See Lord, 915 F.3d at 1014. A claim of legal innocence,

realized after he entered his guilty plea, is not a basis to withdraw his plea. See id.

Because Defendant only assert his legal innocence, not his factual innocence, this

factor weighs against granting Defendant’s Motion.

           B.          Factors 2, 4, and 7—Prejudice, Inconvenience, and Waste of
                       Resources

           The Court concludes that Factor 2 (prejudice to the United States), Factor 4

(inconvenience to the Court), and Factor 7 (waste of judicial resources) are neutral.

Responding to and resolving Defendant’s Motion to Dismiss will require effort by

the Government and the Court, but the effort will not be substantial. Defendant’s

request is for the limited purpose of asserting his pretrial Motion to Dismiss,

raising primarily issues the Government and this Court have addressed on multiple

occasions. Moreover, any burden upon the Government and the Court is justified

by need for convictions to be obtained after reasoned consideration of significant

issues. Accordingly, these three Carr factors are neutral.

           C.          Factor 3—Delay

           Defendant did not unduly delay his request to withdraw his guilty plea and

Defendant has a plausible basis for not having raised his Pereira challenge before

pleading guilty. While Pereira was decided in June 2018—several months before


                                                        5
P:\ORDERS\1-CRIMIN\2018\240MWthdPlea.docx 190531.1005
         Case 4:18-cr-00240 Document 38 Filed on 05/31/19 in TXSD Page 6 of 9




Defendant entered his guilty plea on September 13, 2018—federal district courts in

Texas had not yet applied Pereira to dismiss an illegal reentry indictment based on

a deficient NTA. See United States v. Pedroza-Rocha, EP-18-CR-1286-DB, 2018

WL 6629649, at *5 (W.D. Tex. Sept. 21, 2018) (dismissing an illegal reentry

indictment based on the fact that the NTA in the immigration proceeding lacked a

date and time). Counsel for Defendant also represents, without contravention from

the Government, that the delay in discovering the Pereira issue arose, in part,

because of the time it took for the Government to produce relevant discovery.

Motion at 4; Reply at 3-4.                              This Carr factor weighs in favor of granting

Defendant’s Motion.

           D.          Factors 5 and 6—Close Assistance of Counsel and Knowing and
                       Voluntary Plea

           Defendant contends that close assistance of counsel was present at his plea.

See Motion at 4. Defendant nevertheless maintains that this factor should be given

less weight because just after his plea, the local law began to expand Pereira to

illegal reentry criminal cases.

           Defendant also contends his plea was not entered knowingly because it was

entered without awareness of the potential upcoming expansion of Pereira by

federal courts in Texas. The Court finds that Defendant’s entry of a guilty plea

without an appreciation of the potential for the expansion of Pereira by federal


                                                              6
P:\ORDERS\1-CRIMIN\2018\240MWthdPlea.docx 190531.1005
         Case 4:18-cr-00240 Document 38 Filed on 05/31/19 in TXSD Page 7 of 9




district courts in Texas to cover illegal reentry cases renders his plea not knowingly

entered. Accordingly, Carr factor 6 weighs in favor of granting Defendant’s

Motion.

           E.          The Totality of the Circumstances Weigh in Favor of Granting
                       Defendant Leave to Withdraw His Guilty Plea

           The most important consideration that weighs in favor of permitting

Defendant to withdraw his guilty plea is the extreme consequences of a conviction.

Defendant represents, and the Government does not rebut, that his conviction will

violate a condition of his state parole, triggering an automatic life sentence. These

extreme consequences support the conclusion that it is fair and just for the Court to

allow Defendant to withdraw his guilty plea.

           In response, the Government contends that withdrawal would waste judicial

resources because Defendant’s Motion to Dismiss is meritless. While this Court

has previously rejected Pereira motions similar to Defendant’s, several other

district courts have been convinced by Pereira-based arguments and the Fifth

Circuit has not definitively resolved whether Pereira-based challenges to illegal

reentry charges have merit. Moreover, the Government fails to challenge the

merits of Defendant’s other grounds for dismissal of the indictment—that his

counsel during removal proceedings failed to advise him of his rights under the

CAT and that his state guilty plea was predicated on erroneous legal advice. Even


                                                        7
P:\ORDERS\1-CRIMIN\2018\240MWthdPlea.docx 190531.1005
         Case 4:18-cr-00240 Document 38 Filed on 05/31/19 in TXSD Page 8 of 9




if Defendant’s Motion to Dismiss has a low likelihood of success, whether before

this Court or on appeal, Defendant nevertheless has shown a fair and just reason

for withdrawal of his guilty plea. See United States v. Rojas Osorio, No. 17-CR-

00507-LHK-1, 2018 WL 6069935, at *2 (N.D. Cal. Nov. 20, 2018) (“‘A marked

shift in governing law that gives traction to a previously foreclosed or unavailable

argument may operate as a fair and just reason to withdraw a guilty plea.’ In such

cases, a defendant ‘need not show that his new arguments will be successful on

their merits.’” (internal citations omitted)).

IV.        CONCLUSION AND ORDER

           Given the extreme consequences of Defendant’s conviction, the potential

merit to his Pereira challenge, and Defendant’s other potential challenges to his

prior conviction, Defendant demonstrates a “fair and just reason” for withdrawal of

his guilty plea. It is therefore

           ORDERED that Defendant’s Motion to Withdraw Guilty Plea [Doc. # 31]

is GRANTED and Defendant’s guilty plea is WITHDRAWN for the limited

purpose of resolving Defendant’s Motion to Dismiss Indictment [Doc. # 32]. It is

further

           ORDERED that sentencing in this case is RESET to June 25, 2019, at 2:00

p.m. It is further



                                                        8
P:\ORDERS\1-CRIMIN\2018\240MWthdPlea.docx 190531.1005
         Case 4:18-cr-00240 Document 38 Filed on 05/31/19 in TXSD Page 9 of 9




           ORDERED that the Government must file on or before June 3, 2019, a

response to Defendant’s Motion to Dismiss Indictment, and Defendant may file on

or before June 10, 2019, a reply in support of his Motion to Dismiss Indictment.

           SIGNED at Houston, Texas, this 31st day of May, 2019.




                                                                 NAN Y F. ATLAS
                                                        SENIOR UNI   STATES DISTRICT JUDGE




                                                         9
P:\ORDERS\1-CRIMIN\2018\240MWthdPlea.docx 190531.1005
